Citation Nr: 0638264	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-22 899	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 10 percent for irritable 
bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion






INTRODUCTION

The veteran served on active duty from June 1972 to June 
1974.

In October 2003, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, NC, issued a decision 
granting service connection for IBS and assigning an initial 
0 percent (i.e., noncompensable) rating effective April 22, 
2003, the date of receipt of the veteran's claim.  In 
response, he submitted a statement on October 23, 2003 - so 
that same month - requesting a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  And 
after considering additional evidence, the RO issued another 
decision in January 2004 increasing his IBS rating to 10 
percent as of October 23, 2003, the date of receipt of his 
statement requesting a higher rating for this condition.  He 
continued to appeal, requesting an even higher rating.  See 
AB v. Brown, 6 Vet. App. 35, 38-39 (1993).


FINDINGS OF FACT

1.  On September 12, 2006, prior to the promulgation of a 
decision in this appeal, the veteran submitted a statement to 
the RO - through his representative, indicating he was 
withdrawing his appeal for a rating higher than 10 percent 
for his IBS.

2.  On December 5, 2006, the Board of Veterans' Appeals 
(Board) received a facsimile (fax) from the RO confirming the 
veteran was withdrawing his appeal of this claim.


CONCLUSION OF LAW

The criteria are met for withdrawal of the veteran's 
Substantive Appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran has 
withdrawn this appeal.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


